Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0146344, hereafter Lee) and further in view of Murakawa et al. (US 2016/0037632, hereafter Murakawa) and Matsunaga et al. (US 2003/0178227, hereafter Matsunaga).
Regarding claim 1, Lee, as shown in figures 1-2, discloses a circuit board, comprising:
	a first insulating structure (11) having an upper surface and comprising a first liquid crystal polymer layer (Liquid crystal oligomer; par.11);

	a second insulating structure (12) disposed on the upper surface of the first insulating structure and covering the first redistribution layer, the second insulating structure having a top surface opposite to the upper surface and comprising a second liquid crystal polymer layer (liquid crystal oligomer);
wherein the first liquid crystal polymer layer and the second liquid crystal polymer layer respectively comprise a soluble liquid crystal polymer (solvent/soluble/solubility),
wherein the soluble liquid crystal polymer comprises an aromatic liquid crystal polyester (par.118), wherein the aromatic liquid crystal polyester comprises a functional group (par.48), and
	a second redistribution layer (21) disposed on the top surface of the second insulating structure (12);
wherein the first insulating structure further comprises a third liquid crystal polymer layer (13).
Lee is silent about:
(a) the functional group is a carboxamido group, an (alkoxycarbonyl)oxy group, an isocyanato group, or a combination thereof;
(b) a second adhesive layer, and the second adhesive layer is disposed between and in direct contact with the first liquid crystal polymer layer and the third liquid crystal polymer layer;
(c) wherein a contact surface between the first redistribution layer and the first liquid crystal polymer layer has a roughness ranged from about 0.2 um to about 5 um.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the functional group is an isocyanato group, since such group is well known in the art as evidenced by Murakawa, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding (b) the adhesive, an adhesive layer is formed in between layers is well known in the art.  For example,  Matsunaga discloses in paragraph 60 that it is preferable that the insulation layer includes a liquid crystal polymer film, and organic resin adhesive layers which coat both surfaces of the liquid crystal polymer film opposed to each other; and also in paragraph 115 Matsunaga discloses an adhesive layer can also be formed in between an insulating layer and a copper layer.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a second adhesive layer, and the second adhesive layer is disposed between and in direct contact with the first liquid crystal polymer layer and the third liquid crystal polymer layer as is well known in the art and as evidenced by Matsunaga.
Regarding (c) the contact surface, Matsunaga, as shown in paragraph 142, discloses a contact surface between a metal layer (redistribution layer) and an insulate 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a contact surface between the first redistribution layer and the first liquid crystal polymer layer has a roughness ranged from about 0.2 um to about 5 um, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 2, the modified circuit board of Lee discloses the first insulating structure can further comprises a first adhesive layer disposed between the first liquid crystal polymer layer and the first redistribution layer (Matsunaga, par. 115).
Regarding claim 4, the modified circuit board of Lee does not disclose the second insulating structure further comprises a fourth liquid crystal polymer layer and a third adhesive layer, and the third adhesive layer is disposed between the second liquid crystal polymer layer and the fourth liquid crystal polymer layer.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the second insulating structure further comprises a fourth liquid crystal polymer layer and a third adhesive layer, and the third adhesive layer is disposed between the second liquid crystal polymer layer and the fourth liquid crystal polymer layer, since it has been held that mere duplication of 
Regarding claim 5, the modified circuit board of Lee discloses the second insulating structure further comprises a conductive via (22) electrically connected to the first redistribution layer and the second redistribution layer.
	Regarding claim 6, as already discussed in claim 1 above, Lee in view of Murakawa and Matsunaga discloses a circuit board, comprising:
	a first insulating structure (11) having a first surface and a second surface opposite to the first surface, the first insulating structure comprising a first liquid crystal polymer layer;
	a first redistribution layer (21) disposed on the first surface of the first insulating structure;
	a second insulating structure (12) disposed on the first surface of the first insulating structure and covering the first redistribution layer, the second insulating structure having a third surface opposite to the first surface and comprising a second liquid crystal polymer layer;
	a second redistribution layer (21) disposed on the third surface of the second insulating structure;
	a third redistribution layer (21) disposed on the second surface of the first insulating structure;
	a third insulating structure (13) disposed on the second surface of the first insulating structure and covering the third redistribution layer, the third 
wherein the first liquid crystal polymer layer, the second liquid crystal polymer layer, and the third liquid crystal polymer respectively comprise a soluble liquid crystal polymer, wherein the soluble liquid crystal polymer comprises an aromatic liquid crystal polyester, wherein the aromatic liquid crystal polyester comprises a functional group, and the functional group (discussed in claim 1 above);
a fourth redistribution layer (21) disposed on the fourth surface of the third insulating structure;
wherein a contact surface between the first redistribution layer and the first liquid crystal polymer layer can have a roughness ranged from about 0.2 um to about 5 um (discussed in claim 1 above).
Lee does not disclose the first insulating structure further comprises a fourth liquid crystal polymer layer and a third adhesive layer, and the third adhesive layer is disposed between and in direct contact with the first liquid crystal polymer layer and the fourth liquid crystal polymer layer.
It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the first insulating structure further comprises a fourth liquid crystal polymer layer and a third adhesive layer, and the third adhesive layer is disposed between and in direct contact with the first liquid crystal polymer layer and the fourth liquid crystal polymer layer, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and since an adhesive is formed in 
	Regarding claim 7, Lee in view of Murakawa and Matsunaga discloses the first insulating structure can further comprise a first adhesive layer and a second adhesive layer, the first adhesive layer is disposed between the first liquid crystal polymer layer and the first redistribution layer, and the second adhesive layer is disposed between the first liquid crystal polymer layer and the third redistribution layer. 
Regarding claim 9, Lee in view of Murakawa and Matsunaga does not disclose the second insulating structure further comprises a fifth liquid crystal polymer layer and a fourth adhesive, and the fourth adhesive is disposed between the second liquid crystal polymer layer and the fifth liquid crystal polymer layer.
	It would have been obvious to one having ordinary skill in the art before the effect filling date of the invention was made to have the second insulating structure further comprises a fifth liquid crystal polymer layer and a fourth adhesive, and the fourth adhesive is disposed between the second liquid crystal polymer layer and the fifth liquid crystal polymer layer, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Regarding claim 10, Lee in view of Murakawa and Matsunaga does not disclose the third insulating structure further comprises a sixth liquid crystal polymer layer and a fifth adhesive, and the fifth adhesive is disposed between the third liquid crystal polymer layer and the sixth liquid crystal polymer layer.

	Regarding claim 11, Lee discloses the first insulating structure further comprises a first conductive via (22) electrically connected to the first redistribution layer and the third redistribution layer.
	Regarding claim 12, Lee discloses the second insulating structure further comprises a second conductive via (22) electrically connected to the first redistribution layer and the second redistribution layer.
	Regarding claim 13, Lee discloses the third insulating structure can further comprises a third conductive via (22) electrically connected to the third redistribution layer and the fourth redistribution layer.
	Regarding claims 14 and 15, Lee discloses wherein the aromatic liquid polyester is dissolved in a solvent, the solvent is selected from the group consisting of dimethylformide (par. 105, 134, 141)..
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered. However, the prior art reference, Murakawa et al., discloses the above isocyanato functional group.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293.  The examiner can normally be reached on Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOA C NGUYEN/Primary Examiner, Art Unit 2847